DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/21/2022 has been entered. Claims 2 and 5 have been canceled. Claims 1 and 3 have been amended. Claims 12-13 have been added. Claims 1, 3, 4, and 6-13 are pending.
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1, applicant argues on pages 4-6 of the remarks that Bryant and Koshiro do not disclose or suggest, "the holding member prevents the movable portion from moving by directly applying friction to the rotor" 
In response to applicant's argument and amendment, examiner respectfully disagree. Koshiro remedies deficiency of Bryant in fig. 2-4 and paragraph 44, "When the position adjustment of the display unit 4 using the adjustment unit 72 is performed, at least one of the first ball joint 2 and the second ball joint 3 in the adjustment unit 72 is rotated. At this time, due to the frictional force between the sphere part 21A of the ball stud 21 and the socket 22, a load with the position of the center 211 as the rotation center of the sphere part 21A applied to the socket 22 is applied. The load applied to the socket 22 is transmitted to the engaging portion 82 via the connecting portion 84 connected to the socket 22. The left-right direction component of the load transmitted to the engaging portion 82 is defined as F1." The adjustment unit of the display is not able to move past a certain degree because of the rigidity of the holding portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate linear motion of the display in a vertical direction as taught by Koshiro with the head optical mount device motion direction as disclose by Bryant. The motivation to combine the Koshiro reference is to provide a head mount device with an adjustable optical screen in multiple direction. 
Regarding the rejection of claim 1, applicant argues on pages 4-6 of the remarks that Bryant and Koshiro do not disclose or suggest, "a deceleration mechanism positioned between the rotor and the movable portion" 
In response to applicant's argument and amendment, examiner respectfully disagree. Yoo remedies the deficiencies of Bryant and Koshiro in fig. 4-6 and paragraph 82, "each of the display position adjustment units 112A and 112B includes a gear therein to transmit a rotation force to a horizontal bevel gear 131 and one or more intermediate bevel gears 132A and 132B when the user rotates at least one of the display position adjustment units 112A and 112B." Paragraph 83, "The horizontal bevel gear 131 may be disposed between the display position adjustment units 112A and 112B. For example, the horizontal bevel gear 131 may evenly transmit the force generated when at least one of the display position adjustment units 112A and 112B is rotated." It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate bevel gear as taught by Yoo with the linear motion of the display in a vertical direction as taught by Koshiro with the head optical mount device motion direction as disclose by Bryant. The motivation to combine the Yoo reference is to provide different configuration of knobs that evenly transfer the force generated when rotating the display position adjustment unit. Based on the limited search, examiner asserts that the Bryant, Koshiro and Yoo combination reference is sufficient to read on the amendments as filed. Rejection maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6-7, 9-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al (US Patent 9507120) in view of Koshiro (JP2018160867 as WO 2018173332) in further view of Yoo et al (US Pub. 20150138645).
Regarding claim 1, Bryant discloses:
A head mounted device to be mounted on a head of a user, (at least refer to fig. 2A and column 3, line 34-44. Describes vision system 200 may include an attachment device 255 that connects to a wearable item, referred to herein as a personal mount 260 and representatively illustrated at cranial web 260, to support vision system 200 against gravity. Personal mount 260 should be sufficiently engaged with the human wearer, such as through friction, so that attachment device 255 follows motion of the human head and remains fixed relative to the eyes of the human user throughout movement of the head) the head mounted device comprising: 
A display unit configured to display an image, (at least refer to fig. 2A-2B and column 3, line 38-48. Describes optical mount 212 may also retain non-refractive/non-reflective elements such as gun sights, reticles, as well as other components and systems such as image intensifiers, cameras, displays); 
An operation portion configured to be operable by the user, (at least refer to fig. 3D and column 7, line 31-41. Describes mediolateral translation of monocular device 310 relative to distal frame member 330 is achieved by rotating control knob 378 formed on actuator 374); a rotor configured to rotate by operation of the operation portion, (at least refer to fig. 3D and column 7, line 31-41. Describes mediolateral translation of monocular device 310 relative to distal frame member 330 is achieved by rotating control knob 378 formed on actuator 374); 
A holding member configured to prevent the movable portion from moving due to a weight of the display unit, (at least refer to fig. 2A-B and column 3, line 34-44. Describes vision system 200 may include an attachment device 255 that connects to a wearable item, referred to herein as a personal mount 260 and representatively illustrated at cranial web 260, to support vision system 200 against gravity); and  
The holding member prevents the movable portion from moving by directly applying friction to the rotor, (at least refer to fig. 2A-B and column 3, line 38-48. Describes personal mount 260 should be sufficiently engaged with the human wearer, such as through friction, so that attachment device 255 follows motion of the human head and remains fixed relative to the eyes of the human user throughout movement of the head, vibration, mechanical shock).
Bryant dose not explicitly disclose:
A movable portion configured to be linearly moved up and down with the display unit;
A deceleration mechanism positioned between the rotor and the movable portion, 
Wherein the rotor, the deceleration mechanism and the movable portion are configured such that rotary motion of the rotor is decelerated and converted to linear motion of the movable portion,
Koshiro teaches:
A movable portion configured to be linearly moved up and down with the display unit, (at least refer to fig. 3 and paragraph 28. Describes the ball stud 21 can rotate in the direction indicated by the arrow 2A around the virtual line 212. Therefore, the first ball joint 2 can rotate about the mounting portion 8 and the arm 9 about the center 211 of the spherical portion 21A as the rotation center by sliding the spherical portion 21A of the ball stud 21 with respect to the socket 22. Para. 32, describes: The adjustment unit 72 and the arm 9 are interposed between the display unit 4 and the mounting unit 8. The adjustment unit 72 can adjust the position of the display unit 4 with respect to the left eye U1 of the user U by adjusting the position of the display unit 4 with respect to the mounting unit 8 to be rotatable);
Rotary motion of the rotor is decelerated and converted to linear motion of the movable portion, (at least refer to fig. 3 and paragraph 28. Describes the ball stud 21 can rotate in the direction indicated by the arrow 2A around the virtual line 212. Therefore, the first ball joint 2 can rotate about the mounting portion 8 and the arm 9 about the center 211 of the spherical portion 21A as the rotation center by sliding the spherical portion 21A of the ball stud 21 with respect to the socket 22. Para. 32, describes: The adjustment unit 72 and the arm 9 are interposed between the display unit 4 and the mounting unit 8. The adjustment unit 72 can adjust the position of the display unit 4 with respect to the left eye U1 of the user U by adjusting the position of the display unit 4 with respect to the mounting unit 8 to be rotatable)
The two references are analogous art because they are related with the same field of invention of head mount device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate linear motion of the display in a vertical direction as taught by Koshiro with the head optical mount device as disclose by Bryant. The motivation to combine the Koshiro reference is to provide a head mount device with an adjustable optical screen in multiple direction.
Koshiro does not disclose:
A deceleration mechanism positioned between the rotor and the movable portion, 
Wherein the rotor, the deceleration mechanism and the movable portion are configured such that rotary motion of the rotor is decelerated and converted to linear motion of the movable portion,
Yoo teaches:
A deceleration mechanism positioned between the rotor and the movable portion, (at least refer to fig. 4-6 and paragraph 82. Describes each of the display position adjustment units 112A and 112B includes a gear therein to transmit a rotation force to a horizontal bevel gear 131 and one or more intermediate bevel gears 132A and 132B when the user rotates at least one of the display position adjustment units 112A and 112B)
Wherein the rotor, the deceleration mechanism and the movable portion are configured such that rotary motion of the rotor is decelerated, (at least refer to fig. 4-6 and paragraph 82. Describes each of the display position adjustment units 112A and 112B includes a gear therein to transmit a rotation force to a horizontal bevel gear 131 and one or more intermediate bevel gears 132A and 132B when the user rotates at least one of the display position adjustment units 112A and 112B)
The three references are analogous art because they are related with the same field of invention of head mount device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate bevel gear as taught by Yoo with the linear motion of the display in a vertical direction as taught by Koshiro with the head optical mount device as disclose by Bryant. The motivation to combine the Yoo reference is to provide different configuration of knobs that evenly transfer the force generated when rotating the display position adjustment unit.
Regarding claim 3, Bryant discloses:
Wherein the holding member prevents the movable portion from moving, by using friction force, (at least refer to fig. 2A-B and column 3, line 38-48. Describes personal mount 260 should be sufficiently engaged with the human wearer, such as through friction, so that attachment device 255 follows motion of the human head and remains fixed relative to the eyes of the human user throughout movement of the head, vibration, mechanical shock).
Regarding claim 4, Bryant and Koshiro do not disclose:
Wherein the operation portion and the rotor are coupled to a deceleration mechanism.
Yoo teaches: 
Wherein the operation portion and the rotor are coupled to a deceleration mechanism, (at least refer to fig. 4-6 and paragraph 82. Describes each of the display position adjustment units 112A and 112B includes a gear therein to transmit a rotation force to a horizontal bevel gear 131 and one or more intermediate bevel gears 132A and 132B when the user rotates at least one of the display position adjustment units 112A and 112B).
Regarding claim 4, refer to the motivation of claim 1.
Regarding claim 6, Bryant discloses:
Wherein the display unit is tilted around a straight line substantially parallel to a straight line connecting both eyes of the user, relative to the movable portion, (at least refer to fig. 4D-E and column 8, line 44-54. Describes one monocular device 310 is in a viewing position in which its optical sighting axis 304 is aligned with the corresponding ocular axis, and the other monocular device 310 has been rotated about corresponding joint 324b through a trajectory 419l or 419r).
Regarding claim 7, Bryant discloses:
A rotary holding portion configured to hold a position of the tilted display unit, (at least refer to fig. 3A and column 8, line 1-20. Describes the combination of magnetic catches 382 and anteroposterior stops 356/352 ensure that distal frame members 330 are consistently and precisely captured at the same positions relative to the bridge device 350 to the extent that any offset imparted by the viewer through offset positioning mechanism 340 is maintained over repeated trajectory traversals).
Regarding claim 9, Bryant discloses:
Wherein the operation portion is a dial that rotates to rotate the rotor, (at least refer to fig. 3D and column 7, line 31-37. Describes mediolateral translation of monocular device 310 relative to distal frame member 330 is achieved by rotating control knob 378 formed on actuator 374).
Regarding claim 10, Bryant discloses:
Wherein the operation portion moves in a direction substantially coincident with a movable direction of the movable portion by the operation, and rotates the rotor by the movement, (at least refer to fig. 4A-E and column 8, line 29-42. Describes bridge device 350 has been rotated through joint 324a thus carrying distal frame members 330 through respective trajectories 415l and 415r to park distal frame members 330 at respective intermediate stations thereon. When so parked, it is to be observed that optical axes 304 remain parallel and that monocular devices 310 are elevated over the surface of helmet 405 by a distance R1. Fig. 3D and column 7, line 30-37. Describes mediolateral translation of monocular device 310 relative to distal frame member 330 is achieved by rotating control knob 378 formed on actuator 374).
Regarding claim 11, Bryant and Koshiro do not disclose:
A camera configured to acquire a real image for generation of an image to be displayed on the display unit.
Yoo teaches:
A camera configured to acquire a real image for generation of an image to be displayed on the display unit, (at least refer to fig. 9 and paragraph 105. Describes the camera module 154 may photograph a still image and/or a moving image (a video image). According to an exemplary embodiment, the camera module 154 may include one or more image sensors (e.g., a front sensor or a rear sensor), a lens, an image signal processor (ISP), or a flash (e.g., an LED or a xenon lamp)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate camera as taught by Yoo with the linear motion of the display in a vertical direction as taught by Koshiro with the head optical mount device as disclose by Bryant. The motivation to combine the Yoo reference is to provide control and capture images and the use of light on surface.
Regarding claim 13, Bryant discloses:
Wherein the holding member includes a spring and generates friction force by the elastic force of the spring, (at least refer to fig. 3E and column 8, line 11-14. Describes flexures 356 may be mounted on bridge body 359. In one embodiment, flexures 356 may apply a resilient or spring force on distal frame members 330 against posterior stop 352 formed on bridge body cover 357).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al (US Patent 9507120) in view of Koshiro (JP2018160867 as WO 2018173332) in further view of Yoo et al (US Pub. 20150138645) further in view of Numano (US Pub. 20040093447).
Regarding claim 8, Bryant, Koshiro, and Yoo do not disclose:
Wherein the rotary holding portion is a torque hinge.
Numano teaches: 
Wherein the rotary holding portion is a torque hinge, (at least refer to fig. 4 and paragraph 31. Describes the panel driving mechanism 30 has LCD driving motor 31, which configure driving means, a worm gear 34 and a worm wheel 35, etc, and an L-shaped torque hinge etc. used as position holding means).
The four references are analogous art because they are related with the same field of invention of display device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate torque hinge rotary as taught by Numano with the bevel gear as taught by Yoo with the linear motion of the display in a vertical direction as taught by Koshiro with the head optical mount device as disclose by Bryant. The motivation to combine the Numano reference is to provide o holding mechanism to keep the viewing positions stable.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        11/04/2022